Citation Nr: 0929545	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
herniated nucleus pulposus, currently rated 20 percent 
disabling.

2.  Entitlement to a higher initial rating for left lumbar 
radiculopathy, rated 10 percent disabling, effective July 26, 
2008.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1954 and from October 1962 to April 1979.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to an 
increased rating in excess of 20 percent for residuals of a 
herniated nucleus pulposus.  Jurisdiction over the Veteran's 
claims has remained with the RO in Newark, New Jersey.  

In his March 2007 substantive appeal (VA Form 9), the 
Veteran, through his representative, requested a hearing 
before a Veterans Law Judge at the RO.  This hearing was 
scheduled for June 2008.  The Veteran appeared for the 
scheduled hearing, however due to the absence of his 
representative the Veteran requested that the hearing be 
cancelled.  A second hearing was scheduled for June 2009 but 
the Veteran failed to appear.  He has not explained his 
absence or requested to reschedule the hearing.  Thus, his 
appeal will be processed as if he withdrew the hearing 
request.  38 C.F.R. § 20.704(d) (2008). 

In November 2008, the RO assigned a separate rating of 10 
percent for left lumbar radiculopathy, effective July 26, 
2008.  This determination is also on appeal.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of his back 
disability.  The issue of entitlement to TDIU under 38 C.F.R. 
§ 4.16(b) (2008), is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The residuals of the Veteran's herniated nucleus pulposus 
are manifested by forward flexion ranging limited to between 
45 and 80 degrees, extension without incapacitating episodes 
or neurologic impairment other than lumbar radiculopathy 
involving the left and right sciatic nerves.

2.  Left lumbar radiculopathy has been manifested by mild 
sciatic neuritis since July 26, 2008 and no demonstrated 
impairment prior to that date.  

3.  The residuals of herniated nucleus pulposus include right 
lumbar radiculopathy manifested by mild sciatic neuritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a herniated nucleus pulposus have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5243 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for left lumbar radiculopathy, effective July 26, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8520 (2008).

3.  The criteria for a separate 10 percent rating for right 
lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased-compensation claim, 38 U.S.C.A § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-adjudication letter dated in May 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
the claim for an increased rating for residuals of a 
herniated nucleus pulposus.  In addition, this letter 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2006 
letter complied with this requirement.

The May 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The May 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

In a May 2008 letter the Veteran was provided with notice 
that he should substantiate his claim with evidence of the 
impact of the disability on daily life, and told that some of 
the rating criteria required specific measurements to 
substantiate entitlement to a higher rating.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a November 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for residuals of a 
herniated nucleus pulposus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for increased ratings for residuals 
of a herniated nucleus pulposus is thus ready to be 
considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of a herniated nucleus pulposus

The Veteran's residuals of a herniated nucleus pulposus are 
currently rated under the rating formula for intervertebral 
disc syndrome based on incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5243.  Under the applicable criteria, effective 
prior to the date the Veteran filed his increased rating 
claim, intervertebral disc syndrome is evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, the following ratings 
apply.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months. A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months. A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.

Note 1 provides that for the purposes of evaluations under DC 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Under the general rating formula for diseases and injuries of 
the spine, with or without symptoms such as pain, stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings apply.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.

A May 2006 VA examination report indicated a diagnosis of, 
among other things, multilevel degenerative disc disease of 
the lumbar spine.  The report indicates that flexion was to 
80 degrees with pain beginning at 70 degrees and that 
extension, left and right lateral flexion, and left and right 
lateral rotation were all to 10 degrees with pain beginning 
at 0 degrees.  There was no additional loss of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  X-rays of the lumbar spine indicated marked 
degenerative changes at multiple levels in the lumbar spine.  

Examination of the left lumbar muscles revealed mild spasm, 
guarding, pain with motion, and tenderness.  Examination of 
the right lumbar muscles revealed moderate tenderness and 
mild spasm, guarding, and pain with motion.  There was no 
atrophy or weakness of either the left or right lumbar 
muscles.  The Veteran's posture, head position, and gait were 
normal and there was symmetry in appearance.  There was 
moderate lumbar flattening, but muscle spasm, localized 
tenderness, or guarding were not severe enough to be 
responsible for an abnormal spinal contour.  Furthermore, the 
Veteran's back disability did not involve the cervical or 
upper thoracic spine and there was no spinal ankylosis.

The May 2006 VA examination report further indicates that the 
Veteran reported low back pain which got progressively worse 
since the 1970s.  Moderate flare-ups occurred weekly and 
lasted an average of 4 to 7 days, preventing the Veteran from 
walking or standing.  Flare-ups were precipitated by walking 
(especially uphill), bending, and twisting and were 
alleviated by rest.  

The Veteran also reported moderate fatigue, decreased motion, 
low back stiffness, weakness in both legs, and low back 
spasm.  Moderate right lower back pain, described as aching 
in nature, occurred daily and radiated to the right leg.  
Radiating pain was described as burning in nature.  The 
Veteran used a cane and was able to walk 1/4 mile.  
Furthermore, he reported that his low back pain had a severe 
effect on chores, shopping, exercise, sports, recreation, and 
traveling, and a mild effect on feeding, bathing, dressing, 
toileting, and grooming.  The Veteran was not employed at the 
time of the examination. 

A July 2008 VA examination report indicated a diagnosis of, 
among other things, lumbar spinal stenosis.  The report 
indicates that flexion was to 45 degrees with mild pain at 
the end of range of motion, extension was to 15 degrees with 
pain throughout range of motion, lateral bending was to 25 
degrees with mild pain at the end of range of motion, and 
rotation was to 35 degrees bilaterally with pain at the end 
of range of motion.  

Upon repetitive motion, pain and range of motion remained the 
same and there was no evidence of fatigue, weakness, or lack 
of endurance.  The Veteran had a normal gait with assistance 
of a straight cane.  There was negative straight leg raising 
and Patrick tests bilaterally.  Examination of the spine 
revealed no gross deformity and mild tenderness to palpation 
over the lower portion of the lumbar paraspinals.  A July 
2007 MRI revealed severe spondylosis with multilevel central 
canal and foraminal stenosis between L2-3 and L5-S1 as well 
as a chronic L1 compression fracture.

The Veteran reported that he sustained a lumbar disk 
herniation in 1969 and subsequently had two lumbar surgeries.  
His pain worsened over time and the pain at the time of the 
July 2008 VA examination was intermittent, localized in the 
low back, and 8/10 intensity.  He also experienced radiating 
pain in the left lower extremity.  The Veteran's pain was 
aggravated by prolonged standing, walking (after walking 1 
block), and sitting.  He last worked five years prior to the 
examination as a cook, was independent in activities of daily 
living, and did not report additional limitation following 
repetitive use or during flare-ups.  Furthermore, the Veteran 
did not report any incapacitating episodes during the 
previous 12 months.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The May 2006 VA examination report reflects that there was 
pain associated with the Veteran's back in the last 10 
degrees of flexion, extension, left and right lateral 
flexion, and left and right lateral rotation of the 
thoracolumbar spine.  The Veteran was able to perform flexion 
to 80 degrees and extension, left and right lateral flexion, 
and left and right lateral rotation all to 10 degrees.  Thus, 
with consideration of functional factors, flexion was limited 
to 70 degrees and extension, left and right lateral flexion, 
and left and right lateral rotation were all limited to 0 
degrees.  The July 2008 VA examination report reflects that 
there is pain associated with the Veteran's back at the end 
of range of motion of flexion, lateral bending, and bilateral 
rotation and pain throughout range of motion of extension.  
Flare-ups have also been reported.  However, the VA examiners 
did not report any additional limitation of motion due to 
these factors.  Even considering pain, the evidence does not 
support assignment of a higher rating under DC 5243, as the 
evidence does not reflect that the Veteran's pain is so 
disabling to actually or effectively result in flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine-the 
requirements for the next higher percent rating under the 
general rating formula.

As the evidence does not reflect that the Veteran has 
experienced any incapacitating episodes or that his back 
disability involved the cervical spine, or that forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less, the next higher ratings under either the general 
rating formula or the formula for rating intervertebral disc 
syndrome are not warranted for the Veteran's residuals of a 
herniated nucleus pulposus under DC 5243.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.71a, DC 5243.

Left and Right Lumbar Radiculopathy

The Veteran's left lumbar radiculopathy is currently rated as 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 
8520.  Paralysis of the sciatic nerve is rated as follows: a 
10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately 
severe incomplete paralysis; a 60 percent rating is warranted 
for severe incomplete paralysis, with marked muscular 
atrophy; and an 80 percent rating is warranted for complete 
paralysis resulting in the foot dangling and dropping, no 
possible active movement of muscles below the knee, and 
weakened or (very rarely) lost flexion of the knee.  38 
C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The May 2006 VA examination report indicated a diagnosis of, 
among other things, right lumbar radiculopathy.  Motor 
examination on the left revealed that active movement against 
full resistance (5/5) was present for hip, knee, and great 
toe extension as well as ankle dorsiflexion and ankle plantar 
flexion.  Motor examination on the right revealed that active 
movement against full resistance (5/5) was present for hip 
extension and ankle plantar flexion and that active movement 
against some resistance (4/5) was present for knee and great 
toe extension as well as ankle dorsiflexion.  Furthermore, 
muscle tone was normal.  

Sensory examination of the left lower extremity revealed that 
there was no abnormal sensation in that there was normal 
sensation (2/2) to vibration, pain (pinprick), light touch, 
and position sense.  Sensory examination of the right lower 
extremity revealed impaired sensation (1/2) to vibration, 
pain (pinprick), light touch, and position sense.  The 
location of the abnormal sensation was the L4 dermatome 
distribution.  Reflex examination revealed normal (2+/4+) 
knee and ankle jerk bilaterally.  There was a negative 
Lasegue's sign and no atrophy of the lumbar muscles.  The 
Veteran reported constant leg or foot weakness, numbness, and 
paresthesias, and radiating pain to the right leg.

The July 2008 VA examination report indicated a diagnosis of, 
among other things, left lumbar radiculopathy.  Motor 
examination revealed muscle strength of 5/5 in the bilateral 
lower extremities.  Sensation was grossly intact to light 
touch, deep tendon reflexes were 2+ at the knees and ankles 
bilaterally, there was negative Babinski, and no ankle 
clonus.  Furthermore, the Veteran denied tingling, numbness, 
or weakness in the bilateral lower extremities, but reported 
radiating pain in the left lower extremity.

At worst, the Veteran's left lumbar radiculopathy has been 
manifested by radiating pain in the left lower extremity, as 
noted in the July 2008 VA examination report.  The 10 percent 
rating assigned in November 2008 contemplates pain.  
38 C.F.R. § 4.123.  There was no diagnosis of left lumbar 
radiculopathy indicated prior to the July 2008 VA examination 
report and the May 2006 VA examination report revealed normal 
motor, sensation, and reflexes on the left.  

Given the findings of at most mild disability on the July 
2008 VA examination report, the preponderance of the evidence 
is against the grant of a compensable rating prior to July 
26, 2008 or a rating based on more than mild incomplete 
paralysis, neuritis or neuralgia of the sciatic nerve since 
that date.  Therefore, a compensable rating prior to July 26, 
2008 and a rating in excess of 10 percent since that date for 
left lumbar radiculopathy is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520.

As for the Veteran's right lumbar radiculopathy, the May 2006 
VA examination report indicates that at worst, it has been 
manifested by decreased sensation, mildly decreased motor, 
and radiating pain to the right leg.  Most recently, even 
these mild impairments were not found.  Given the occasional 
findings of mild disability, a rating of 10 percent for right 
lumbar radiculopathy under DC 8520, is warranted, effective 
May 22, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 
4.124a, DC 8520.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, No. 2008-7135, 2009 WL 
2096205 (Fed. Cir. July 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In a May 2006 written statement (VA Form 21-4142), the 
Veteran stated that due to his back disability he has not 
been able to hold a job.  The Veteran's statement raises the 
question of entitlement to an extraschedular evaluation.  The 
symptoms of the Veteran's disability are pain, decreased 
range of back motion, weakness, and decreased sensation.  
These symptoms are contemplated by the applicable rating 
criteria.  Thus, referral for consideration of an 
extraschedular evaluation for the service connected 
disability addressed herein is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a herniated nucleus pulposus is denied.

Entitlement to an initial rating in excess of 10 percent for 
left lumbar radiculopathy is denied.

Entitlement to an initial rating of 10 percent for right 
lumbar radiculopathy is granted, effective May 22, 2006.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


